Virgin, J.
The disclosure of a poor debtor is not necessarily void as being made coram nonjuclice, although one of the justices chosen to hear it had, at the time, ceased to be an officer de jure.
*433Mr. Estes, chosen by the debtor, held a commission of trial justice and had been duly qualified under it. The disclosure took place within seven years of the date of his commission. He acted under a regular appointment and qualification, no question of his official character being suggested to, or occurring to either party at the time.
Nor did the fact that, subsequent to his appointment and qualification as a justice and before the making of the disclosure, his election and qualification as a constable, render the disclosure void. To be sure he ceased to be a justice de jure, when he qualified as a constable. Stubbs v. Lee, 64 Maine, 195; Pooler v. Reed, 73 Maine, 129. So would he have ceased to be a justice de jure, had his commission expired by limitation. But that fact alone would not have rendered his subsequent acts done colore officii, 'void so far as the public or third persons interested therein, are concerned. Brown v. Lunt, 37 Maine, 423. Ernas to all others save himself his subsequent acts are those of an officer defacto; and the acts of an officer defacto, performed by virtue of his office are as valid as to all other persons as if he were an officer de jure; and they cannot be called in question in any suit to which he is not a party. Brown v. Lunt, supra; Belfast v. Morrill, 65 Maine, 580; Petersilea v. Stone, 119 Mass. 465; State v. Carroll, 38 Conn. 449.
Our opinion is that Estes’ acts were those of an officer defacto, and that the tribunal organized to hear, and did hear the disclosure of the principal defendant had jurisdiction; and consequently, under the stipulation in the report, the entry must be,

Plaintiff nonsuit.

Peters, C. J., JDaneorth, Emery, Foster and Haskell, JJ., concurred.